Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to RCE filed 8/20/2021.
Claims 1-5 are allowed.  Claim 1 is an independent claim.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

None of the prior art of record, alone or in combination (see Obara, Eames, Bae, Kamioka) in the Final Rejection dated 6/01/2021, disclose the claimed limitations storing a plurality of representations of inspection result categories, each representation comprising information about whether at least one inspected article satisfies at least one inspection criterion value, a display configured to output an inspection report comprising: a first representation comprising a set of icon images for indicating the inspection result categories, each icon image indicating a respective inspection result category, a second representation comprising a set of representative words for indicating the inspection result categories, each representative word indicating a respective inspection result category, and a third representation comprising a set of abbreviations for indicating the inspection result categories, each abbreviation indicating a respective inspection result category  and a controller configured to cause the display  These elements, in combination with the other elements recited in the independent claims were not found in the prior art of record (See PTO-982 and 1449). Therefore, the pending claims are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HOWARD CORTES/Primary Examiner, Art Unit 2144